Title: From George Washington to Anthony Whitting, 28 October 1792
From: Washington, George
To: Whitting, Anthony



Mr Whiting
Philadelphia Oct. 28th 1792.

By yesterdays Post I received a letter from you without date, but suppose from the contents it must have left Mount Vernon on Wednesday last.
The letter to Mrs Fanny Washington must be sent to me, because the purpose of it cannot be answered by sending it to her below.
The Mansion house surplus hands, may be disposed of as you shall, upon a full view of all circumstances, conceive best; and the Mule Cart (instead of the Oxe Cart) may be retained, with the single horse Cart also at that place. Sinah may also remain there until her Mother gets up again, although it is my intention to substitute Anna in her place, as an assistent to Kitty. Sinah &

Patt may strengthen the Plantation which stands in most need of their aid.
The scarcity of Timber in the Neck for fences, & the distance it is to draw at other places, are evils I have long foreseen, and have endeavoured to guard against; but for reasons which I mentioned to you in one of my late letters it never has been accomplished—I hope, however, as I have, in as strong terms as I know how to use, impressed the necessity of raising live Hedges upon you, that I shall no longer have cause to complain of neglect on this score—Any thing, in the shape of a live hedge is desirable; and almost anything for partition fences (where there are no hogs) will suffice. Mr Bartram, the Botanist whom I have seen since my return to this City, is of opinion that it was the Spring & Summer droughts that prevented the Cedar berries from vegitating; and that they may yet be expected; do not therefore let the ground where they were sown be disturbed without accurately examining the Berries to see if there be any hopes of their coming up. He also says that when Cedars are planted & laid down, that if the limbs next the ground are covered properly they will take root & send out a number of new shoots—this will be worth trying, if upon examination of the Cedar hedge rows in the Neck, you should think it advisable to lay them down.
It is not to be wondered that the field No. 7 at the River Plantation should want a New Post & Rail fence when it is seen what kind my people make (in spite of all I can do to prevent it) that is, Posts when Morticed that a strong man would break across his knee—& rails so long, & so weak, as to warp, & be unable to bear the weight of a child in getting over them—This custom I hope you will get the better of.
The two Meadows at Dogue Run, that is, the middle & upper one, contain by actual measurement 51¾ Acres—the middle one 31¼—and the Wood between, if opened by a strait line from one Indenture of the field to the other, will add 8¼ Acres thereto but to do this ought not to be attempted until the present open ground is compleatly grubbed—ditched (where necessary [)] & put into perfect order for the Plow & smooth laying for grass—for I repeat it again, that I had rather have one acre in this order, than five in a slovenly way; which is not only disadvantageous in many points of view, but is a very great eye-sore to me.

I suppose it was owing to the hurry & distress in which Mrs Fanny Washington was at the time she left Mount Vernon that a little Wine &ca was not left out for extraordinary occasions; because I know it was intended—but not for sick Negros, unless it might be in particular cases which rendered it indispensably necessary; for Docr Craik never practiced any thing of this kind when Mrs Washington & my self were at home, or ever suggested it as necessary: Nor was it my intention to leave it for the purpose of entertaining travellers—because there is a striking impropriety in travellers making use of it as a house of convenience, knowing as they certainly must do, that neither my family, nor the Majors is there; & when it is far removed from the Post, or any other public Road. And if people were led there by curiosity as soon as that was satisfied, they would retire; without expecting, under the circumstances just mentioned, to be invited to lodge, dine, or spend their time there. However, as it may happen that characters to whom one would wish to shew civility—and others, that may have a line from me (as was the case the other day with the Honble Judge Cushing) may call there. I shall, by a Vessel which will leave this according to the Master’s Acct on thursday next, send you a little Wine, Tea & Coffee, along with the Iron & somethings which will accompany it. When I recommended care of and attention to, my Negros in sickness, it was that the first stage of, & the whole progress through the disorders with which they might be siezed (if more than a slight indisposition) should be closely watched, & timely applications, & remedies be administered; especially in Pleurisies, & all inflamatory fevers accompanied with pain when a few days neglect, or want of bleeding, might render the ailment incurable. In such cases sweeten’d Teas—broths—and, (according to the nature of the complaint, & the Doctrs prescription) sometimes a little wine may be necessary to nourish & restore the patient; and these I am perfectly willing to allow when it is really requisite. My fear is, as I expressed to you in a former letter, that the under overseers are so unfeeling—in short viewing the Negros in no other light than as a better kind of Cattle, the moment they cease to work, they cease their care of them.
I am very glad to hear that you think your young & soft Corn is out of danger; and wish upon further trial this may prove to be

the fact, as I have been apprehensive of considerable loss from the backwardness of it.
You say in your letter, that the Ferry People have got out all their Wheat—and yet, by the Report of last week only 59½ bushls was sent to Mill; and by the Report of the preceeding week 182; If these two quantities with what was got out for seed, is all the crop that No. 1 at French’s yielded, it is (if I recollect rightly what that was) a miserable turn out indeed—far short of the lower calculation that had been made of it. I wish you would, always, when the contents of a field is known enter it in the weekly report & let it come on—that I may be early advised.
I perceive by the Report that you have been hauling the Buck Wheat from Mansion House to Muddy hole. I had no conception of this—but supposed you would have drawn it to the Brick yard, or some other naked piece of ground & there threshed & cleared it—putting the grain in the Green Ho. loft, & retaining the straw for litter. I wish to know the quantity of the grain it has yielded—& what the appearence of grass is where the Buck Wheat grew.
I wish you would make old Jack and Frank, at their leizure hours, especially the latter, who I think must have many of them, open all the Springs that lye under the Hill, from the Bog (inclusive) by the Spring House onwards to the Wharf and let them, & the usual Spring, be thrown into one currt or channel and carried on a level or as nearly so as for the Water to run, along the Hill side until it is brought into that line which I was opening from the East front of the House (in a line with the Doors) to the River. If any aid from the Ditchers is wanting to accomplish this, it may be given—but I do not mean that any other ditch should be dug, where it can be avoided, than such as are used for side land meadows, and these you know are simple & small indeed.
I shall make enquiry after linnen, and if I can get what is wanting upon reasonable terms, will send it by Captn Cahart; who, as I have before said talks of Sailing on thursday next. If I should not do this you will be informed thereof by the next Post.
I have resolved to build a Barn & treading floor at Dogue Run Plantation, & to do it as soon as other more pressing work will permit; at any rate for the Wheat of next harvest. In my last, I sent you a Bill of such Scantling as I proposed to buy. Now I give you a general Bill—and a Plan of the building—with such

explanations and directions as I think Thos Green (to whom after you have perused it, it must be given) can be at no loss in the execution; and therefore shall add nothing more in this letter than to desire you will engage the Scantling marked to be purchased—provide Shells & the number of Shingles which may be deficient which, cannot be many as (for want of calculation) 10,000 were got for the Piaza and, I believe, less than 4,000 used—this small demand might, I should suppose be easily procured at Alexandria—In general I shall depend upon you to provide what is wanted and to see that every thing is carried on properly. I am Your friend & well wisher

Go: Washington

